DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s argue that “A person having ordinary skill in the art would readily recognize the structures, i.e., communication, processor, and memory type devices, associated with these terms, which are for performing the claimed functions. Second, none of these limitations use the term “means for” or “step for.” Thus, since these terms are not used, the rebuttable presumption is that 35 U.S.C. 112(f) does not apply.” Examiner respectfully disagrees.  In Applicant’s claim language, the generic placeholders, including device and unit, are not modified by sufficient structure, material, or acts for performing the claimed function.  The generic placeholders would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function.  Accordingly, please see  35 U.S.C. 112(f) claim interpretation below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1-6, 8-14, 16-17 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 8,798,841 (“Nickolaou”).
Prior of record Nickolaou provides a system and method for improving sensor visibility of vehicle in autonomous driving mode, wherein the system and method generates lateral movement commands that cause the host vehicle to move side-to side within the host vehicle lane. The prior art of record Nickolaou taken either individually or in combination with other 


Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method for at least partially unblocking a field of view of a motor vehicle, the method comprising: 
locating, by a sensor system of the motor vehicle, other vehicles on a present lane of the motor vehicle in at least one of a front space of the motor vehicle and a rear space of the motor vehicle; 
determining, by a determination unit of the motor vehicle, if at least one of the other vehicles at least partially blocks the field of view of the motor vehicle on the present lane; 
deciding, by a decision unit of the motor vehicle, if a driving situation requires reducing a blocking of the field of view; 
communicating, by a communication device of the motor vehicle, when the blocking of the field of view is to be reduced, a request to the at least one of the other vehicles at least partially blocking the field of view of the motor vehicle to maneuver within the present lane such as to reduce the blocking of the field of view of the motor vehicle; and 
autonomously steering, by an autonomous steering unit of the vehicle, the motor vehicle within the present lane to increase the field of view of the motor vehicle, to maneuver the motor 

Regarding Claim 9, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
An assistant for a motor vehicle for at least partially unblocking a field of view of the motor vehicle, the assistant comprising: 
a sensor system configured to locate other vehicles on a present lane of the motor vehicle in at least one of a front space of the motor vehicle and a rear space of the motor vehicle; 
a communication device configured to exchange information between the motor vehicle and the other vehicles; a determination unit configured to determine if at least one of the other vehicles at least partially blocks the field of view of the motor vehicle on the present lane; 
a decision unit configured to decide if a driving situation requires reducing a blocking of the field of view and to communicate, via the communication device, when the blocking of the field of view is to be reduced, a request to the at least one of the other vehicles at least partially blocking the field of view of the motor vehicle to maneuver within the present lane to reduce the blocking of the field of view of the motor vehicle; and 
an autonomous steering unit configured to steer the motor vehicle within the preset lane to increase the field of view of the motor vehicle, to maneuver the motor vehicle according to a request of another vehicle for the motor vehicle to maneuver within the preset lane, or a combination thereof.

Claims 2-6, 8, 10-14, 16-17 depend from Claims 1 and 9 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        






























EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bryan J. Lempia (Reg. No. 39,746) on 09/14/2021.

The application has been amended as follows: 
Beginning of Amendments
(Currently Amended)	Claim 8.	The method according to claim [[7]] 1, further comprising: initiating a lane change by the autonomous steering unit.
(Currently Amended)	Claim 16.	The assistant according to claim [[15]] 9, wherein the autonomous steering unit is configured to initiate the lane change.
End of Amendments